         Case 1:20-cv-07928-LGS Document 13 Filed 12/11/20 Page 1 of 2
                               JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                                 T: (914) 358 6423
 445 Hamilton Avenue                                                F: (914) 358 6424
 Suite 1102                                                         jjames@JACQUELINEJAMESLAW.com
 White Plains, NY 10601                                             jacquelinejameslaw.com




                                                     December 10, 2020

The Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: 1:20-cv-07928-LGS- Plaintiff’s Second Request to Adjourn the Initial Pretrial Conference
Scheduled for December 17, 2020 at 10:30 AM

Dear Judge Schofield,

        The James Law Firm, PLLC represents Plaintiff in the above captioned matter. This matter
has been filed as a John Doe against the internet subscriber assigned IP address 96.250.252.238.
Plaintiff respectfully requests an adjournment of the Status Conference currently scheduled for
December 17, 2020 at 10:30 a.m. and for the resetting of all proposed scheduling deadlines until
after the Defendant is named and served.

       On September 24, 2020, Plaintiff filed the instant case against John Doe subscriber
assigned IP address 96.250.252.238 claiming Defendant’s direct infringement of Plaintiff’s works
through BitTorrent protocol [CM/ECF 1]. Because Defendant is only known to Plaintiff by
Defendant’s IP address, on September 30, 2020, Plaintiff filed a Motion for Leave to Serve a Third-
Party Subpoena Prior to a Rule 26(f) Conference in order to serve a third party subpoena on
Defendant’s ISP. [CM/ECF 6].

       On October 5, 2020, Plaintiff was granted leave to serve a third-party subpoena on
Defendant’s ISP to obtain Defendant’s identifying information. [CM/ECF 8]. Plaintiff served the
subpoena on Defendant’s ISP on or about October 6, 2020 and, in accordance with the time
allowances provided to both the ISP and the Defendant, expected to receive the ISP response on
or about December 7, 2020.

       Pursuant to the Court’s October 5, 2020 Order, the Initial Pretrial Conference was
scheduled for December 3, 2020 at 10:30 a.m. [CM/ECF 9]. Because Plaintiff did not expect to
receive the ISP response until December 7, 2020, on November 23, 2020, Plaintiff filed its First
Letter Motion to Adjourn the Initial Pre-trial Conference Scheduled for December 3, 2020 (“First
Letter Motion”). [CM/ECF 10].

         On November 24, 2020, the Court granted Plaintiff’s First Letter Motion, adjourning the
initial pre-trial conference from December 3, 2020 to December 17, 2020. [CM/ECF 11].



                                                                                                 1
                 Case 1:20-cv-07928-LGS Document 13 Filed 12/11/20 Page 2 of 2



       December 10, 2020
       Page 2


               Plaintiff received the ISP response yesterday, December 9, 2020, and is currently
       conducting a further investigation to assist in determining whether the individual identified by the
       ISP is the appropriate defendant for this action prior to amending the Complaint to name the this
       individual.

               Prior to the conference, the parties are required to confer and submit to the Court a proposed
       Case Management Plan and Scheduling Order. Because Defendant has not been named and
       served, and Plaintiff does not currently have an adversary to this action, Plaintiff is unable to
       anticipate the specific information required in the proposed Case Management Plan and
       Scheduling Order, including issues such as timing, electronic discovery, or even whether Plaintiff
       will ultimately proceed against Defendant.

               For the foregoing reasons, Plaintiff respectfully requests for an adjournment of the initial
       pretrial conference currently scheduled for December 17, 2020 at 10:30 a.m. until after the
       Defendant has been served with the summons and Amended Complaint.

                                                             Respectfully Submitted,
The application is GRANTED. The initial pre-trial
conference ("IPTC") is hereby adjourned from
December 17, 2020, at 10:30 A.M. to January 14, 2021,        By: /s/Jacqueline M. James
at 10:30 A.M. The parties shall call (888) 363-4749 and      Jacqueline M. James, Esq. (1845)
use Access Code 558-3333. The time of the conference         The James Law Firm, PLLC
is approximate, but the parties shall be ready to            445 Hamilton Avenue, Suite 1102
proceed at that time. The materials for the IPTC as          White Plains, New York 10601
listed in Dkt. No. 9 shall be filed by January 7, 2021.      T: 914-358-6423
                                                             F: 914-358-6424
SO ORDERED.                                                  jjames@jacquelinejameslaw.com
                                                             Attorney for Plaintiff
Dated: December 11, 2020
       New York, New York




                                                                                                           2
